                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 ANTONIO JONES, #266322,                   )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )
                                           )       CASE NO. 2:16-cv-784-ALB
 OFFICER KNIGHT, et al.,                   )
                                           )
              Defendants.                  )
                                           )
                                           )
                                           )

                                       ORDER

      Proceeding pro se under 42 U.S.C. § 1983, Plaintiff alleges that, while

incarcerated at the Easterling Correctional Facility in Clio, Alabama, Defendants

used or failed to protect Plaintiff from excessive force against him in violation of his

Eighth Amendment rights. (Doc. 1). Defendants filed a motion for summary

judgment. (Doc. 21). On June 20, 2019, the Magistrate Judge filed a

Recommendation (Doc. 52) to which Plaintiff filed his response on July 23, 2019.

(Doc. 55). Upon an independent review of the record and consideration of the

Recommendation, it is ORDERED as follows:

      (1) The Recommendation (Doc. 52) is ADOPTED;

      (2) Defendants’ Motion for Summary Judgment (Doc. 21) is GRANTED as

to Plaintiff’s claims for monetary damages against Defendants in their official
capacities, and those claims are DISMISSED with prejudice based on absolute

immunity.

      (3) Defendants’ Motion for Summary Judgment (Doc. 21) is DENIED as to

Plaintiff’s claim of excessive force against Defendants in their individual capacities.

      (4) An order setting this action for trial will be entered separately.

      DONE this 4th day of September 2019.



                                       /s/ Andrew L. Brasher
                                 ANDREW L. BRASHER
                                 UNITED STATES DISTRICT JUDGE




                                           2
